Citation Nr: 0604147	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as panic attacks.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

These claims were previously remanded by the Board in 
November 2003 and February 2005 decisions.  As discussed 
below, all necessary additional development has been 
undertaken, and the claims are properly before the Board at 
this time.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of bronchitis 
is not of record.

2.  Competent evidence of a chronic in-service psychiatric 
disorder or of a nexus between the current psychiatric 
disorder, claimed as panic attacks, and service is not of 
record.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

2.  A psychiatric disorder, claimed as panic attacks was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  This 
was accomplished by a May 2004 VCAA letter and subsequent 
September 2004 and May 2005 Supplemental Statements of the 
Case.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Specifically, all identified current VA outpatient 
records have been obtained or requested.  The veteran 
indicated that he sought treatment for his claimed 
disabilities at the VA medical center in New Orleans in 1971 
and 1972.  An August 2001 request to that medical center 
resulted in a negative response in September 2001.  
Furthermore, while the veteran indicated he was hospitalized 
during service in 1970 and 1971 in Germany, a March 2005 
request for any medical records from that hospital pertaining 
to the veteran under two different file numbers resulted in a 
negative response in April 2005, which indicated that the 
veteran was assigned to that hospital as a first aid 
attendant and that any treatment records would be a part of 
the veteran's service medical records, which are already 
associated with his claims file.   Therefore, there are no 
outstanding records to request or obtain.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


II.  Factual Background

A July 1970 service medical record indicates the veteran 
complained of a cold and what appears to be bronchitis.  
December 1970 records show the veteran admitted to taking LSD 
and complained of palpitation of the heart with bizarre 
dissociative feelings.  He admitted to taking LSD on and off 
for six months.  An additional December 1970 service record 
shows the veteran complained of a chest ache, cough, and 
sputum.  The diagnosis was the flu.  An increased heart rate 
was noted again in January 1971.  A February 1971 record 
shows the veteran wanted additional psychiatric treatment for 
his increased heart rate.  A March 1971 record shows the 
veteran was diagnosed with acute anxiety reaction.  In July 
1971, just prior to separation, the veteran's psychiatric 
examination was normal, and his lungs and chest were normal.  
No relevant defects or diagnoses were noted, and chest x-ray 
was normal.

A May 1995 VA chest x-ray report revealed mild cardiomegaly 
and mild non-specific fibrosis.

An October 1996 VA chest x-ray report revealed mild non-
specific fibrosis.

A September 1999 VA outpatient record shows the veteran asked 
for mental health counselling for stated panic attacks.  He 
indicated he had them for a number of years and could not 
tolerate them any longer.  He related that they made him feel 
depressed.  He denied suicidal ideation.

A May 2001 VA chest x-ray report shows the mediastinum, hila, 
and lungs appeared normal.

January and July 2004 VA pulmonary function tests show 
spirometry was within normal limits.

In a June 2004 letter, the veteran's wife indicated that he 
told her that his bronchitis started in the Army when he was 
in Germany.  He stated he was hospitalized for bronchitis and 
panic attacks.

In July 2004, the veteran underwent VA examination.  His 
claims file was reviewed.  He described that he took what he 
stated were diet pills in December 1970 and felt a thud in 
his chest.  He felt like he was having a heart attack.  He 
stated that since that time, he experienced pain in his left 
arm on occasion, his breath quickened, and he felt 
butterflies in his stomach and a lump in his throat.  He had 
a fear of dying at these times.  This increased the veteran's 
anxiety.  Sometimes, he felt hot and would sweat.  The panic 
attacks lasted anywhere from minutes to hours.  Since 
service, he was very concerned as to when he would have a 
panic attack.  They got better, beginning in 1985.  The 
veteran admitted to a past history of drug and alcohol use.  
He indicated he was a medic in service.  The diagnosis was 
panic disorder without agoraphobia.  He stated that he 
experienced panic attacks two or three times per week.

Also in July 2004, the veteran underwent VA respiratory 
examination.  His claims file was reviewed.  He indicated he 
used alcohol and cigarettes but stopped in 1971.  The veteran 
stated that he had chronic bronchitis and was hospitalized in 
Germany.  He indicated intermittent treatment since that 
time.  He described green sputum in the morning.  He denied 
any dyspnea on exertion or shortness of breath.  The only 
time he had shortness of breath was when he was excited about 
something and had a breathing attack.  He reported none in 
the past three or four years.  He used inhalers and nothing 
else for his attacks.  He had not been incapacitated by his 
bronchitis.  The examiner noted that the veteran's physician 
called his disorder asthma and mentioned no symptomatology 
related to a productive cough.

On examination, the chest was symmetrical, and the lungs were 
clear to auscultation bilaterally in all areas.  A pulmonary 
function test completed in January 2004 was within normal 
limits.  The assessment was that from a respiratory 
standpoint, the veteran had a normal examination, and no 
pathology was found during the examination.  The examiner 
also assessed asthma.

A January 2005 VA outpatient record shows a questionable 
diagnosis of asthma.

In September 2005, the examiner that previously evaluated the 
veteran for mental disorders reviewed his claims file.  The 
examiner noted that the veteran's panic disorder clearly 
started as a result of his substance use in service.  This 
was documented in his service medical records and was 
consistent with his report in July.  He continued to use 
substances and had panic attacks throughout the military.  He 
ceased his substance abuse after the military, although his 
panic disorder continued.  Therefore, the examiner indicated 
that the veteran would receive two diagnoses.  The first was 
substance induced anxiety disorder with panic attacks.  The 
second, after a period of abstinence, was as previously 
reported in the July 2004 examination report.

The examiner indicated that the veteran likely developed an 
attentiveness to his physiology as was common in panic 
disorder when he had substance induced attacks.  They then 
continued into the post-military period.  For these reasons, 
it was less likely as not that the current panic disorder was 
related to disease or injury in service.


III.  Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Discussion

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bronchitis or a psychiatric 
disorder.

Regarding the bronchitis, while the service medical records 
indicate there may have been a single diagnosis of bronchitis 
in service, there is no indication that the veteran currently 
has this disability.  Specifically, a review of all of the 
post-service medical records, consisting of VA treatment and 
examination records, shows an absence of a diagnosis of 
bronchitis.  In particular, the July 2004 VA examination 
report indicated that there was no pathology found, and the 
veteran had a normal examination.  All of the veteran's 
pulmonary function tests were normal, and a June 2004 chest 
x-ray was normal.

Without competent evidence of a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

While there are current entries showing a possible diagnosis 
of asthma and evidence that the veteran used inhalers, there 
is no indication that this asthma is related to any diagnosis 
of bronchitis or that the veteran incurred this asthma in 
service.

Regarding the claim for service connection for a psychiatric 
disorder, claimed as panic attacks, the service medical 
records show the veteran complained of increased heart rate, 
panic attacks, and dissociative feelings.  No psychiatric 
disorder was diagnosed at that time, and it was noted the 
veteran took LSD.  There are no other findings in the service 
medical records to show that the veteran developed a chronic 
psychiatric disorder or, as the veteran has stated, that he 
was hospitalized for this disorder.  As noted above, VA 
requested hospital records but was informed that there were 
none regarding the veteran.  The separation examination 
showed that psychiatric evaluation was normal.  

The objective evidence in the claims file shows that the 
veteran was first treated for psychiatric complaints in 
September 1999, which is more than 25 years following 
service.  Most importantly, no medical professional has 
attributed the veteran's current diagnosis of panic disorder 
to service.  Indeed, the only opinion of record regarding 
this relationship, dated in September 2005, indicates that 
the veteran's current panic attacks are not related to those 
he experienced while he was using drugs in service.  The 
examiner found that the panic attacks in service were caused 
by the veteran's drug use, and compensation may not be paid 
for disability resulting from drug abuse.  38 U.S.C.A. 
§ 1110.  In any event, there is also a lack of continuity of 
symptomatology of a psychiatric disorder between the 
veteran's discharge from service and 1999, when he first 
complained after service of psychiatric symptoms.

The Board finds that the veteran's claims for service 
connection for bronchitis and a psychiatric disorder, claimed 
as panic attacks, cannot be granted because he has not 
brought forth competent evidence of a nexus between the 
current disabilities and service.  There is no current 
objective evidence of bronchitis, and the first objective 
evidence of a psychiatric disorder is dated in 1999, more 
than 25 years following the veteran's discharge from service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for bronchitis and a psychiatric 
disorder, claimed as panic attacks, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bronchitis is denied.

Service connection for a psychiatric disorder, claimed as 
panic attacks, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


